Title: To James Madison from James Monroe, 18 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 18. 1803.
From every thing I can hear Mr. Merry is a worthy candid man, & I hope you will find him reasonable & have an easy time with him. I think it will have a good effect to apprize him of the manner in wh. I have spoken of my reception here, as of the sincerity of my desire to promote the objects of our govt. in promoting peace &ca. A like course may be equally useful with Mr. Pichon to whom I ⟨wish?⟩ you to make known the real esteem & high resp⟨ec⟩t I entertain for him. I am satisfied that his ⟨labo⟩rs were useful, as is plainly to be inferr’d by Mr. Talleyrands letter of March 22d. to Mr. Livingston. It may even be well to let him understand that I have spoken well of the conduct of that minister, as in truth I had reason to do. As Mr. Merry has assisted in preparing his govt. to hear with attention any communications I may make on the subject of our seamen &ca may it not be proper to apprize him that I have communicated to you that service. I shall tell Mr. Merry on whom I am abt. to call that my letter of introduction to him is enclosed herin. Very sincerely I am yours
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Words and parts of words in angle brackets obscured by water damage.



   
   For Talleyrand to Livingston, 22 Mar. 1803, see Livingston to JM, 24 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:447–48 and n. 3).


